Exhibit 10.1

THIRD AMENDMENT TO CREDIT AGREEMENT AND ACCESSION
AGREEMENT

This Third Amendment to Credit Agreement and Accession Agreement (this “Third
Amendment”) is made as of April 24, 2007, by and among GLOBAL OPERATING LLC, a
Delaware limited liability company (“OLLC”), GLOBAL COMPANIES LLC, a Delaware
limited liability company (“Global”), GLOBAL MONTELLO GROUP CORP., a Delaware
corporation (“Montello”), GLEN HES CORP., a Delaware corporation (“Glen Hes”),
CHELSEA SANDWICH LLC, a Delaware limited liability company (“Sandwich” and,
collectively with OLLC, Global, Glen Hes and Montello, the “Borrowers” and each
a “Borrower”), GLOBAL PARTNERS LP, a Delaware limited partnership (the “MLP”),
GLOBAL GP LLC, a Delaware limited liability company (the “GP” and, collectively
with the MLP, the “Initial Guarantors and each individually, an “Initial
Guarantor”), each “Lender” (as such term is defined in the Credit Agreement
referred to below) party hereto and which, immediately prior to giving effect to
this Third Amendment, is a Lender (an “Existing Lender” and, collectively, the
“Existing Lenders”), Wachovia Bank, National Association (the “New Lender” and,
collectively with the Existing Lenders, the “Lenders” and each individually, a
“Lender”) and Bank of America, N.A. as Administrative Agent and L/C Issuer (as
each such term is defined in the Credit Agreement), amending certain provisions
of that certain Credit Agreement dated as of October 4, 2005 (as amended and in
effect from time to time, the “Credit Agreement”) by and among the Borrowers,
the Initial Guarantors, the Existing Lenders, the Administrative Agent and the
L/C Issuer.  Terms not otherwise defined in the Credit Agreement shall have the
same respective meanings herein as therein.

WHEREAS, the Loan Parties, the Lenders, the Administrative Agent and the L/C
Issuer desire to amend certain provisions of the Credit Agreement to, among
other things, provide for an increase in the Total Acquisition Commitment such
that the Total Acquisition Commitment may, pursuant to the terms and conditions
of the Credit Agreement, be increased to $85,000,000 (from the $35,000,000
amount available prior to giving effect to this Third Amendment), in all cases
as provided more fully herein below;

WHEREAS, the New Lender wishes to become a party to the Credit Agreement and
assume a $20,000,000 aggregate portion of the Loans and Commitments under the
Credit Agreement in accordance with its Applicable Percentage as set forth on
Schedule 2.1 attached hereto;

NOW, THEREFORE, in consideration of the premises and the mutual agreements
contained herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto hereby agree as
follows:

§1.  Amendment to Section 1 of the Credit Agreement.  Section 1.1 of the Credit
Agreement is hereby amended as follows:

(a)                                  The definition of “Combined Interest
Coverage Ratio” contained in Section 1.1 of the Credit Agreement is hereby
amended by deleting paragraph (a) of such definition in its entirety and
restating it as follows:  “(a) Combined EBITDA for the Reference Period most
recently ended to”.


--------------------------------------------------------------------------------


(b)                                 The definition of “Maturity Date” contained
in Section 1.1 of the Credit Agreement is hereby amended by deleting the date
“October 2, 2009” which appears in such definition and substituting in place
thereof the date “April  22, 2011”.

(c)                                  The definition of “Partnership Agreement”
contained in Section 1.1 of the Credit Agreement is hereby amended by inserting
immediately after the end of the text thereof the words “as the same may be
amended, restated, modified and/or supplemented from time to time, provided,
however, to the extent the definition of “Available Cash” is amended or modified
in any such amended, restatement, modification or supplement, such amendment or
modification to such definition shall be acceptable in all respects to the
Administrative Agent”.

(d)                                 Section 1.1 of the Credit Agreement is
further amended by inserting the following definitions in the appropriate
alphabetical order:

“Hudson Acquisition” means the acquisition by the Borrower from the Hudson
Seller of the three petroleum product terminals in Albany, New York, Burlington,
Vermont and Newburgh, New York for an aggregate purchase price of $101,500,000
pursuant to the terms of the Hudson Purchase Agreement.

“Hudson Purchase Agreement” means that certain Terminals Sale and Purchase
Agreement dated as of March 16, 2007 by and between the Hudson Seller and the
Borrower, as the same may be amended.

“Hudson Seller” means ExxonMobil Oil Corporation.

§2.  Amendment to Section 2 of the Credit Agreement.  Section 2 of the Credit
Agreement is hereby amended as follows:

(a)                                  Section 2.7(b) of the Credit Agreement is
hereby amended by deleting the words “Eurodollar Rate for such Interest Period
plus one and three quarters of one percent (1 3/4%)” and substituting in place
thereof the words “Eurodollar Rate for such Interest Period plus one and one
half percent (1 1/2%)”;

(b)                                 Section 2.8(b) of the Credit Agreement is
hereby amended by deleting the date “June 30, 2009” which appears in the last
sentence of Section 2.8(b) and substituting in place thereof the words “the
Maturity Date”.

(c)                                  Section 2.8(d) of the Credit Agreement is
hereby amended by deleting the text of Section 2.8(d) in its entirety and
substituting in place thereof the words “Intentionally Omitted”.

(d)                                 Section 2 of the Credit Agreement is further
amended by inserting immediately after the end of the text of Section 2.12 the
following:

2


--------------------------------------------------------------------------------


2.13                        Increase in Commitments.

(a)                                  Request for Increase.  Provided there
exists no Default or Event of Default, upon notice to the Administrative Agent
(which shall promptly notify the Lenders), the Borrower may from time to time
request an increase in the Total Acquisition Commitment and/or the Total WC
Revolver Commitment by an amount (for all such requests) not exceeding
$50,000,000 in the case of the Total Acquisition Commitment and $100,000,000 in
the case of the Total WC Revolver Commitment; provided that (i) any such request
for an increase shall be in a minimum amount of $5,000,000, and (ii) the
Borrower may make a maximum of three such requests for each of the Total
Acquisition Commitment and the Total WC Revolver Commitment.  At the time of
sending such notice, the Borrower (in consultation with the Administrative
Agent) shall specify whether the Borrower is requesting an increase in the Total
Acquisition Commitment, the Total WC Revolver Commitment or both, and the time
period within which each Lender is requested to respond (which shall in no event
be less than ten Business Days from the date of delivery of such notice to the
Lenders).

(b)                                 Lender Elections to Increase.  Each Lender
shall notify the Administrative Agent within such time period whether or not it
agrees in its sole discretion to increase its Acquisition Commitment or WC
Revolver Commitment, as the case may be (and in the case of a request for an
increase in both Commitments, such Lender shall specify whether it is agreeing
to increase both its Acquisition Commitment and WC Revolver Commitment, or just
one) and, if so, whether by an amount equal to, greater than, or less than its
Applicable Percentage of such requested increase.  Any Lender not responding
within such time period shall be deemed to have declined to increase its
applicable Commitment.

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent and the L/C Issuer (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent and its counsel.

(d)                                 Effective Date and Allocations.  If the
Total Acquisition Commitment and/or Total WC Revolver Commitment, as the case
may be, are increased in accordance with this Section, the Administrative Agent
and the Borrower shall determine the effective date (the “Increase Effective
Date”) and the final allocation of each such increase.  The Administrative Agent
shall promptly notify the Borrower and the Lenders of the final allocation of
each such increase and the Increase Effective Date.

3


--------------------------------------------------------------------------------


(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to any such increase, the Borrower shall deliver to the
Administrative Agent a certificate of each Loan Party dated as of the Increase
Effective Date (in sufficient copies for each Lender) signed by a Responsible
Officer of such Loan Party (i) certifying and attaching the resolutions adopted
by such Loan Party approving or consenting to such increase, and (ii) in the
case of the Borrower, certifying that, before and after giving effect to such
increase, (A) the representations and warranties contained in Article V and the
other Loan Documents are true and correct on and as of the Increase Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they are true and correct as of such
earlier date, and except that for purposes of this Section 2.13, the
representations and warranties contained in subsections (a) and (b) of Section
5.5 shall be deemed to refer to the most recent statements furnished pursuant to
clauses (a) and (b), respectively, of Section 6.1, and (B) no Default or Event
of Default exists.  The Borrower shall prepay any Acquisition Loans or WC
Revolver Loans, as the case may be, outstanding on the Increase Effective Date
(and pay any additional amounts required pursuant to Section 3.5) to the extent
necessary to keep the outstanding Loans ratable with any revised Applicable
Percentages arising from any nonratable increase in the applicable Commitments
under this Section.

(f)                                    Conflicting Provisions.  This Section
shall supersede any provisions in Section 2.12 or 10.1 to the contrary.

§3.  Amendment to Section 6 of the Credit Agreement.  Section 6.2(g) of the
Credit Agreement is hereby amended by deleting Section 6.2(g)(i) in its entirety
and restating it as follows:  “(i) on the 15th day of each calendar month (or if
such day is not a Business Day, the next subsequent Business Day), or such
earlier time as the Administrative Agent may request, a complete and accurate
Borrowing Base Report setting forth the Borrowing Base as at the close of
business on the 15th day of such month (or other date so requested by the
Administrative Agent), and”

§4.  Amendment to Section 7 of the Credit Agreement.  Section 7 of the Credit
Agreement is hereby amended as follows:

(a)                                  Section 7.2(j) of the Credit Agreement is
hereby amended by inserting immediately after the words “a Permitted
Acquisition” a comma and the words “and the Hudson Acquisition”.

(b)                                 Section 7.6(b) of the Credit Agreement is
hereby amended by inserting immediately after the words “permitted by Section
7.4” the words “and the Hudson Acquisition, provided, in the case of the Hudson
Acquisition, only so long as (i) no Default or Event of Default has occurred and
is continuing or would exist as a result thereof; (ii) the board of directors
and (if required by applicable law) the shareholders, or

4


--------------------------------------------------------------------------------


the equivalent thereof of the Borrower and of the Hudson Seller has approved
such acquisition; (iii) the Hudson Acquisition is consummated on the terms set
forth in the Hudson Purchase Agreement; (iv) the Borrower has provided the
Administrative Agent with prior written notice of the date of consummation of
such Hudson Acquisition; (v) the Hudson Acquisition would not subject to the
Administrative Agent or any Lender to regulatory or third party approvals in
connection with the exercise of any of its rights or remedies under this
Agreement or any other Loan Document; and (vi) the Borrower has provided the
Administrative Agent with evidence satisfactory to the Administrative Agent that
(1) MLP has received cash proceeds of not less than $50,000,000 for the issuance
of certain class B Units pursuant to the terms of the Class B Unit Purchase
Agreement dated on or prior to the date of the consummation of the Hudson
Acquisition by and among the MLP and the investors party thereto and MLP has
contributed such proceeds to the Borrower; and (2) all such proceeds are being
used to fund a portion of the purchase price of the Hudson Acquisition”.

(c)                                  Section 7.6(c) of the Credit Agreement is
hereby amended by inserting immediately after the words “the assets or stock of
another Person” which appear in the first sentence of Section 7.6(c) the words
“, other than the Hudson Acquisition”.

(d)                                 Section 7.18(c) of the Credit Agreement is
hereby amended by deleting the ratio of “2.75:1.00” which appears in Section
7.18(c) and substituting in place thereof the ratio “2.50:1.00”.

(e)                                  Section 7.19 of the Credit Agreement is
hereby amended by deleting Section 7.19 in its entirety and restating it as
follows:

7.19                        Capital Expenditures.  Make or become legally
obligated to make any Capital Expenditure in any fiscal year that exceed, in the
aggregate for all Loan Parties, $10,000,000 for such fiscal year.

§5.  Amendment to Section 10 of the Credit Agreement.  Section 10.7(f)(i) of the
Credit Agreement is hereby amended by inserting immediately after the words “any
of its rights or obligations under this Agreement” which appear in Section
10.7(f)(i) the words “or any Eligible Assignee invited to be a Lender pursuant
to Section 2.13(c)”

§6.  Amendment to Schedule 2.1 to the Credit Agreement; Reallocation.  Schedule
2.1 to the Credit Agreement is hereby amended by deleting Schedule 2.1 in its
entirety and replacing it with the Schedule 2.1 attached hereto.  In addition,
the parties hereto hereby acknowledge and agree that to the extent any WC
Revolver Loans, Acquisition Loans or Revolver Loans, as the case may be, are
outstanding on the date on which this Third Amendment becomes effective, the
Lenders with a WC Revolver Commitment, Acquisition Commitment and Revolver
Commitment, as the case may be, shall make such allocations among themselves
such that after giving effect to this Third Amendment (including, without
limitation, the assumption by the New Lender as contemplated by §7(b) below)
each such Lender’s outstanding WC Revolver Loans, Acquisition Loans or Revolver
Loans, as the case may be, shall not exceed such Lender’s Applicable Percentage
of the Total WC Revolver Commitment, the Total Acquisition Commitment or the
Total Revolver Commitment, as the case may be.  For the avoidance of doubt, no

5


--------------------------------------------------------------------------------


recordation fee contemplated by Section 10.6(b)(iv) shall be required to be paid
by any Lender as a result of any reallocation required hereunder.

§7.  Accession by New Lender.

(a)  Notwithstanding anything to the contrary contained in the Credit Agreement,
the parties hereto hereby consent and agree to, subject to the satisfaction of
all conditions set forth in this Third Amendment, an increase of $50,000,000 to
the Total Acquisition Commitment (thereby increasing the Total Acquisition
Commitment to $85,000,000), with each of the Existing Lenders and the New Lender
having the relevant Acquisition Commitment, WC Revolver Commitment, Revolver
Commitment and Applicable Percentage as set forth beside each such Lender’s name
on Schedule 2.1 attached hereto.

(b)  The New Lender hereby agrees to assume, without recourse to the Existing
Lenders or the Administrative Agent, on the Effective Date (as defined below),
an Acquisition Commitment of $2,615,384.62, a WC Revolver Commitment of
$16,923,076.92 and a Revolver Commitment of $461,538.46.  Upon such assumption,
each of the Total Acquisition Commitment, the Total WC Revolver Commitment, the
Total Revolver Commitment and the Applicable Percentages shall be as set forth
on Schedule 2.1 attached hereto.  The New Lender hereby agrees to be bound by,
and each of the Borrower, the Existing Lenders, and the Agent hereby agree that
the New Lender shall be entitled to the benefits of all of the terms, conditions
and provisions of the Credit Agreement and the other Loan Documents as if the
New Lender had been one of the lending institutions originally executing the
Credit Agreement as a “Bank”.

(c)  The New Lender (i) represents and warrants that (1) it is duly and legally
authorized to enter into this Third Amendment, (2) the execution, delivery and
performance of this Third Amendment do not conflict with any provision of law or
of the charter or by-laws of the New Lender, or of any agreement binding on the
New Lender and (3) all acts, conditions and things required to be done and
performed and to have occurred prior to the execution, delivery and performance
of this Third Amendment, and to render the same the legal, valid and binding
obligation of the New Lender, enforceable against it in accordance with its
terms, have been done and performed and have occurred in due and strict
compliance with all applicable laws; (ii) confirms (1) that it has received a
copy of the Credit Agreement and the other Loan Documents, together with copies
of the financial statements referred to in §5.5 of the Credit Agreement and such
other documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Third Amendment, (2) that it would
qualify as an “Eligible Assignee” under the Credit Agreement, and (3) that all
acts, conditions and things required to be done and performed have occurred
prior to the execution, delivery and performance of this assignment, and to
render the same the legal, valid and binding obligation of each such Assignee,
enforceable against it in accordance with its terms, have been done and
performed and have occurred in due and strict compliance with all applicable
laws; (iii) agrees that it will, independently and without reliance upon the
Administrative Agent or any Existing Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under the Credit Agreement; (iv)
appoints and authorizes the Administrative

6


--------------------------------------------------------------------------------


Agent to take such action as agent on its behalf and to exercise such powers
under the Credit Agreement and the other Loan Documents as are delegated to the
Administrative Agent by the terms thereof, together with such powers as are
reasonably incidental thereto, and (v) agrees that it will perform in accordance
with their terms all of the obligations which by the terms of the Credit
Agreement and the other Loan Documents are required to be performed by it as a
Lender.

(d)  The effective date for purposes of this Third Amendment shall be the date
on which all conditions to effectiveness set forth in §8 hereof have been
satisfied (the “Effective Date”).

(e)  On the Effective Date, the Existing Lenders and the New Lender shall take
all necessary actions with respect to outstanding Loans to make allocations
among such Lenders so that each Bank’s interest in the outstanding Loans equals
its Applicable Percentage of each such Loan after giving effect to the
assumption by the New Lender.  For the avoidance of doubt, no recordation fee
contemplated by Section 10.6(b)(iv) shall be required to be paid by any Lender
as a result of any reallocation required hereunder.

(f)  From and after the Effective Date, the Borrower shall make all payments in
respect of the New Lender’s Commitments (including payment of principal,
interest, fees and other amounts) to the Administrative Agent for the account of
the New Lender.

§8.  Conditions to Effectiveness. This Third Amendment will become effective as
of the date hereof upon receipt by the Administrative Agent of the following:

(a)                                  the fully-executed original counterparts of
this Third Amendment executed by the Loan Parties, the Administrative Agent and
the Lenders;

(b)                                 receipt by the Administrative Agent for the
respective accounts of the Existing Lenders of an amendment fee of five (5)
basis points on each Existing Lender’s aggregate Commitments (which, for the
avoidance of doubt, includes the Acquisition Commitment, the WC Revolver
Commitment and the Revolver Commitment) immediately prior to giving effect to
the increase contemplated by this Third Amendment;

(c)                                  receipt by the Administrative Agent for the
respective accounts of the Lenders of an upfront fee of fifteen (15) basis
points on the amount by which each such Lender’s aggregate Commitments (which,
for the avoidance of doubt, includes the Acquisition Commitment, the WC Revolver
Commitment and the Revolver Commitment) are increased pursuant to this Third
Amendment (with the New Lender receiving 15 basis points on the amount being
committed by such New Lender hereunder).

(d)                                 receipt by the Administrative Agent of the
fees provided for in the fee letter of even date herewith; and

7


--------------------------------------------------------------------------------


(e)                                  evidence satisfactory to the Administrative
Agent that all necessary corporate, partnership and limited liability company
action has been taken to approve the transactions contemplated hereby.

§9.                               Representations and Warranties.  Each of the
Loan Parties hereby repeats, on and as of the date hereof, each of the
representations and warranties made by it in Article V of the Credit Agreement,
provided, that all references therein to the Credit Agreement shall refer to
such Credit Agreement as amended hereby.  In addition, each of the Loan Parties
hereby represents and warrants that the execution and delivery by such Loan
Party of this Third Amendment and the performance by each such Loan Party of all
of its agreements and obligations under the Credit Agreement as amended hereby
and the other Loan Documents to which it is a party are within the corporate,
partnership and/or limited liability company authority of each of the Loan
Parties and have been duly authorized by all necessary corporate, partnership
and/or membership action on the part of each of the Loan Parties.

§10.                        Ratification, Etc.  Except as expressly amended
hereby, the Credit Agreement and all documents, instruments and agreements
related thereto, including, but not limited to the Security Documents, are
hereby ratified and confirmed in all respects and shall continue in full force
and effect.  The Credit Agreement and this Third Amendment shall be read and
construed as a single agreement.  All references in the Credit Agreement or any
related agreement or instrument to the Credit Agreement shall hereafter refer to
the Credit Agreement as amended hereby.

§11.                        No Waiver.  Nothing contained herein shall
constitute a waiver of, impair or otherwise affect any Obligations, any other
obligation of the Loan Parties or any rights of the Administrative Agent, the
L/C Issuer or the Lenders consequent thereon.

§12.                        Counterparts.  This Third Amendment may be executed
in one or more counterparts, each of which shall be deemed an original but which
together shall constitute one and the same instrument.

§13.                        Governing Law.  THIS THIRD AMENDMENT SHALL BE
GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE COMMONWEALTH OF
MASSACHUSETTS (WITHOUT REFERENCE TO CONFLICT OF LAWS).

8


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this Third Amendment as a
document under seal as of the date first above written.

GLOBAL OPERATING LLC

 

By:

Global Partners LP, its sole member

 

By:

Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Thomas J. Hollister

 

 

Title: Chief Operating Officer

 

 

 

 

 

 

 

GLOBAL COMPANIES LLC

 

By:

Global Operating LLC, its sole member

 

By:

Global Partners LP, its sole member

 

By:

Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Thomas J. Hollister

 

 

Title: Chief Operating Officer

 

 

 

 

 

 

 

GLOBAL MONTELLO GROUP CORP.

 

 

 

 

 

 

 

By:

/s/ Thomas J. Hollister

 

 

Title: Chief Operating Officer

 

 

 

 

 

 

 

GLEN HES CORP.

 

 

 

 

 

 

 

By:

/s/ Thomas J. Hollister

 

 

Title: Chief Operating Officer

 

 

 

 

 

 

 

CHELSEA SANDWICH LLC

 

By:

Global Operating LLC, its sole member

 

By:

Global Partners LP, its sole member

 

By:

Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Thomas J. Hollister

 

 

Title: Chief Operating Officer

 

9


--------------------------------------------------------------------------------


 

BANK OF AMERICA, N.A., as

 

Administrative Agent

 

 

 

 

 

 

 

By:

/s/ Todd MacNeill

 

 

Title: Vice President

 

 

 

 

 

 

 

BANK OF AMERICA, N.A., as

 

a Lender and L/C Issuer

 

 

 

 

 

 

 

By:

/s/ Christen A. Lacey

 

 

 

Christen A. Lacey, Principal

 

 

 

 

STANDARD CHARTERED BANK, as

 

a Lender

 

 

 

 

 

 

 

By:

/s/ Patricia Doyle

 

 

Title: Director

 

 

 

 

 

 

 

By:

/s/ Robert K. Reddington

 

 

Title: AVP

 

 

 

 

 

 

 

JPMORGAN CHASE BANK, N.A., as

 

a Lender

 

 

 

 

 

 

 

By:

/s/ John M. Hariaczyi

 

 

Title: Vice President

 

 

 

 

 

 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

 

 

By:

/s/ Emmanuel Chesneau

 

 

Title: Managing Director

 

 

 

 

By:

/s/ Barbara Paulsen

 

 

Title: Managing Director

 

10


--------------------------------------------------------------------------------


 

CITIZENS BANK OF MASSACHUSETTS,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Marina Grossi

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

SOVEREIGN BANK, as a Lender

 

 

 

 

 

 

 

By:

/s/ Robert Lanigan

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

FORTIS CAPITAL CORP., as a Lender

 

 

 

 

 

 

 

By:

/s/ Suzanne Durney

 

 

Title: Vice President

 

 

 

 

 

 

 

By:

/s/ Juan Mejia

 

 

Title: Director

 

 

 

 

 

 

 

WEBSTER BANK NATIONAL

 

ASSOCIATION, as a Lender

 

 

 

 

 

 

 

By:

/s/ Richard A. O’Brien

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

KEYBANK NATIONAL ASSOCIATION,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kevin D. Smith

 

 

Title: Senior Vice President

 

11


--------------------------------------------------------------------------------


 

TD BANKNORTH, N.A.,

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Curtis C. Simard

 

 

Title: Senior Vice President

 

 

 

 

 

 

 

WELLS FARGO BANK, N.A.

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ M.W. Sweeney

 

 

Title: Vice President

 

 

 

 

 

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION

 

as a Lender

 

 

 

 

 

 

 

By:

/s/ Kevin E. Burke

 

 

Title: Senior Vice President

 

12


--------------------------------------------------------------------------------


RATIFICATION OF GUARANTY

Each of the undersigned guarantors (each a “Guarantor”) hereby acknowledges and
consents to the foregoing Third Amendment as of April 24, 2007, and agrees that
the Guaranty dated as of October 4, 2005 (as amended and in effect from time to
time, the “Guaranty”) from each of the undersigned Guarantors remains in full
force and effect, and each of the Guarantors confirms and ratifies all of its
obligations thereunder. Notwithstanding anything to the contrary contained
herein, the parties thereto hereby acknowledge, agree and confirm that as of the
date hereof, the Guaranty remains in full force and effect.

GLOBAL PARTNERS LP

 

By:

Global GP LLC, its general partner

 

 

 

 

 

 

 

By:

/s/ Thomas J. Hollister

 

 

 

Title: Chief Operating Officer

 

 

 

 

 

 

 

GLOBAL GP LLC

 

 

 

 

 

 

 

By:

/s/ Thomas J. Hollister

 

 

 

Title: Chief Operating Officer

 

13


--------------------------------------------------------------------------------


SCHEDULE 2.1

COMMITMENTS AND APPLICABLE PERCENTAGES

Lender

 

Initial WC
Revolver
Commitment

 

Applicable
Percentage of
the Initial
WC Revolver
Commitment

 

WC Revolver
Commitment
after 2.1(a)(ii)
Increase

 

Applicable
Percentage of
the Total
WC Revolver
Commitment
after increase
pursuant to
Section
2.1(a)(ii)

 

WC Revolver
Commitment
after 2.1(a)(iii)
Increase

 

Applicable
Percentage of
the Total
WC Revolver
Commitment
after increase
pursuant to
Section
2.1(a)(iii)

 

Acquisition
Commitment

 

Revolver
Commitment

 

Applicable
Percentage of
Acquisition
Commitment
and Revolver
Commitment

 

Bank of America, N.A.

 

$

55,384,615.38

 

12.31%

 

$

61,538,461.54

 

12.31%

 

$

67,692,307.69

 

12.31%

 

$

10,461,538.46

 

$

1,846,153.85

 

12.31%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JPMorgan Chase Bank, N.A.

 

$

51,923,076.92

 

11.54%

 

$

57,692,307.69

 

11.54%

 

$

63,461,538.46

 

11.54%

 

$

9,807,692.31

 

$

1,730,769.23

 

11.54%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Societe Generale

 

$

51,923,076.92

 

11.54%

 

$

57,692,307.69

 

11.54%

 

$

63,461,538.46

 

11.54%

 

$

9,807,692.31

 

$

1,730,769.23

 

11.54%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Standard Chartered Bank

 

$

50,538,461.54

 

11.23%

 

$

56,153,846.16

 

11.23%

 

$

61,769,230.77

 

11.23%

 

$

9,546,153.85

 

$

1,684,615.38

 

11.23%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Citizens Bank
of MA

 

$

51,923,076.92

 

11.54%

 

$

57,692,307.69

 

11.54%

 

$

63,461,538.46

 

11.54%

 

$

9,807,692.31

 

$

1,730,769.23

 

11.54%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Fortis Capital Corp.

 

$

39,461,538.46

 

8.77%

 

$

43,846,153.84

 

8.77%

 

$

48,230,769.22

 

8.77%

 

$

7,453,846.15

 

$

1,315,384.62

 

8.77%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Sovereign Bank

 

$

38,076,923.08

 

8.46%

 

$

42,307,692.31

 

8.46%

 

$

46,538,461.54

 

8.46%

 

$

7,192,307.69

 

$

1.269,230.77

 

8.46%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

KeyBank National Association

 

$

34,615,384.62

 

7.69%

 

$

38,461,538.47

 

7.69%

 

$

42,307,692.32

 

7.69%

 

$

6,538,461.54

 

$

1,153,846.15

 

7.69%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Webster Bank National Association

 

$

17,307,692.31

 

3.85%

 

$

19,230,769.23

 

3.85%

 

$

21,153,846.15

 

3.85%

 

$

3,269,230.77

 

$

576,923.08

 

3.85%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TD BankNorth, N.A.

 

$

17,307,692.31

 

3.85%

 

$

19,230,769.23

 

3.85%

 

$

21,153,846.15

 

3.85%

 

$

3,269,230.77

 

$

576,923.08

 

3.85%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wells Fargo Bank, N.A.

 

$

27,692,307.69

 

6.15%

 

$

30,769,230.77

 

6.15%

 

$

33,846,153.85

 

6.15%

 

$

5,230,769.23

 

$

923,076.92

 

6.15%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Wachovia Bank, National Association

 

$

13,846,153.85

 

3.08%

 

$

15,384,615.39

 

3.08%

 

$

16,923,076.93

 

3.08%

 

$

2,615,384.62

 

$

461,538.46

 

3.08%

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

TOTAL

 

$

450,000,000

 

100%

 

$

500,000,000

 

100%

 

$

550,000,000

 

100%

 

$

85,000,000

 

$

15,000,000

 

100%

 

 


--------------------------------------------------------------------------------